department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc cc pa apjp b2 postf-149672-01 postf-159161-01 internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel - area large and mid-size business cc lm fsh har from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp refunds attributable to disc and fsc redeterminations this chief_counsel_advice responds to your memoranda dated date and date in accordance with sec_6110 this chief_counsel_advice is not to be used or cited as precedent legend corp x corp x-disc corp x-fsc corp y corp y subs corp y-disc issues a related_supplier has filed a timely claim_for_refund based on an investment_tax_credit carryforward the investment_tax_credit carryforward exists only if the related_supplier and its domestic_international_sales_corporation disc redetermine their respective incomes and file amended returns for years in which the statutes of limitations on assessment and refund have expired may the related_supplier and its disc redetermine their respective incomes and file amended returns for those barred_years so that the related_supplier can obtain a refund in the later year postf-149672-01 a related_supplier has filed a timely claim_for_refund based on an investment_tax_credit carryforward the investment_tax_credit carryforward exists only if the related_supplier and its foreign_sales_corporation fsc redetermine their respective incomes and file amended returns for a year in which the statutes of limitations on assessment and refund have expired may the related_supplier and its fsc redetermine their respective incomes and file amended returns for the barred year so that the related_supplier can obtain a refund in the later year conclusions issue disc due to the complex and novel nature of this issue field_service_advice is not the appropriate form of guidance we suggest that you submit a request for a technical_advice_memorandum in accordance with the procedures set forth in revproc_2001_2 2001_1_irb_79 issue fsc no because the statute_of_limitations for assessment with respect to corp x-fsc had already expired when the claim_for_refund was filed the service is precluded from assessing the additional tax due from corp x-fsc moreover the statutes of limitations on claims for refund for tax_year with respect to corp x-fsc and corp x had also expired the portion of the claim_for_refund for tax_year relating to the deductions for commission expenses attributable to corp x-fsc in tax_year should be denied facts as a preliminary matter we note that the present cases involve the validity of refund claims and the ability to file amended returns not the computation of the commission income and corresponding deductions on the underlying disc and fsc transactions we assume for purposes of this memorandum that the transactions giving rise to the claims for refund are eligible for the fsc exemption and disc deferral and that the question of timeliness aside the redeterminations of commission income sought in these cases are otherwise valid postf-149672-01 corp y subs and corp x are domestic corporations in date corp x acquired corp y as a wholly-owned subsidiary prior to the acquisition corp y subs filed consolidated forms for tax years through postf-149672-01 corp y-disc is a wholly-owned subsidiary of corp y during tax years and corp y-disc had an election in effect under sec_992 to be treated as a disc and timely filed forms 1120-disc for each of those years during tax years and corp y was a related_supplier with respect to corp y-disc within the meaning of sec_1_994-1 corp y-disc acted as commission agent for export sales of corp y which paid corp y-disc a commission on date acting on behalf of corp y subs corp x filed a claim_for_refund for corp y subs’s tax_year the basis for the claim_for_refund is that during tax years and corp y and corp y-disc entered into certain transactions that were disc-eligible ie that the commissions on those transactions payable by corp y to corp y-disc could have been included in corp y-disc’s income for those years as a consequence if corp y had claimed commission deductions on those transactions on its consolidated income_tax returns for tax years and corp y subs would have had additional investment tax_credits available to carry forward to the tax_year which would have resulted in corp y subs having an overpayment for tax_year corp y subs’s federal_income_tax liability after credits for tax years and would not have been reduced for either year as of the date of the filing of the claim_for_refund the statute_of_limitations on assessment and for filing claims for refund had expired for corp y subs’s and tax years but remained open for tax_year corp y subs had extended the statute_of_limitations on assessment for tax_year through date postf-159161-01 corp x-fsc and corp x-disc are wholly-owned subsidiaries of corp x during tax years through corp x-disc had an election in effect under sec_992 to be treated as a disc for tax years through corp x-disc timely filed forms 1120-disc for tax_year corp x-fsc had an election in effect under sec_922 and sec_927 to be treated as a fsc corp x-fsc timely filed form 1120-fsc for tax_year during tax years through corp x was a related_supplier with respect to corp x-disc within the meaning of sec_1_994-1 corp x-disc acted as commission agent for export sales of corp x which paid corp x-disc a commission similarly during tax_year corp x was a related_supplier with respect to corp x-fsc within the meaning of temp sec_1_927_d_-2t postf-149672-01 corp x-fsc acted as commission agent for export sales of corp x which paid corp x-fsc a commission on date corp x filed a claim_for_refund on form 1120x for its tax_year the basis for the claim_for_refund is that during tax years and corp x and corp x-disc entered into certain transactions that were disc- eligible ie that the commissions on those transactions payable by corp x to corp x-disc could have been included in corp x-disc’s income for those years in addition during tax_year corp x and corp x-fsc entered into certain transactions that were fsc-eligible ie that the commission on those transactions payable by corp x to corp x-fsc could have been included in corp x-fsc’s income for tax_year corp x now seeks to claim additional disc commission expenses in tax years and and fsc commission expenses for tax_year as a consequence if corp x had claimed commission deductions on those transactions on its consolidated income_tax returns for tax years and corp x would have had additional investment tax_credits available to carry forward to its tax_year which would have resulted in corp x having an overpayment for tax_year corp x’s federal_income_tax liability after credits for tax years and would not have been reduced as of the date of the filing of the form 1120x the statute_of_limitations on assessment and for filing claims for refund had expired for corp x’s and tax years but remained open for corp x’s tax_year corp x had extended the statute_of_limitations on assessment for its tax_year similarly the statute_of_limitations on assessment and for filing claims for refund had expired for corp x-fsc’s tax_year but remained open for its tax_year law and analysis for issue disc a technical_advice_memorandum is used to address novel or complex legal issues where service position has not been previously established and is appropriate during consideration of a claim_for_refund filed by a taxpayer i r m we believe that this issue is sufficiently complex in nature to warrant a technical_advice_memorandum moreover there is no published precedent for determining the proper resolution of this issue therefore we suggest that you consider submitting a request for a technical_advice_memorandum in accordance with the procedures set forth in revproc_2001_2 2001_1_irb_79 when preparing a request for a technical_advice_memorandum on this issue we suggest that you consider whether and to what extent the redetermination is limited by the 60-day payment rule_of sec_1_994-1 this regulatory provision requires that a reasonable estimate of the disc commission must be paid postf-149672-01 within days following the close of the disc’s taxable_year during which the transaction occurred the disc regulations also provide a safe_harbor test to determine whether a related_supplier has paid a reasonable estimate of commissions sec_1_994-1 the safe_harbor test has been upheld in numerous cases see 795_f2d_1324 7th cir aff’g tcmemo_1984_667 755_f2d_790 11th cir cert_denied 477_us_903 773_f2d_300 fed cir cert_denied 475_us_104 further in the case of an amended_return involving additional disc sales the day payment rule is based on the original return not the amended_return see stokely-van camp inc v united_states cl_ct aff’d on another issue 974_f2d_1319 fed cir for example if on the taxpayer’s original return the disc commission is dollar_figure and if a commission of only dollar_figure is paid to the disc by the related_supplier within the 60-day period the taxpayer cannot include any additional disc sales on an amended_return when submitting your request for technical_advice_memorandum this issue should be developed factually including the taxpayer’s reason for adding new disc sales not included in its original return law and analysis for issue fsc sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception sec_6501 provides that the service and a taxpayer may enter into a written_agreement to extend the limitations_period provided the agreement is executed before the expiration of the period of limitations prescribed by sec_6501 sec_6402 of the internal_revenue_code authorizes the secretary_of_the_treasury to make refunds when a taxpayer overpays taxes the regulations on procedure and administration under sec_6402 provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitations properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301 a sec_6511 provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of postf-149672-01 limitations prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period when a taxpayer and the service agree to extend the time for assessment the taxpayer is entitled to an equivalent extension of the time within which to file a claim_for_refund sec_6511 provides that the period within which the taxpayer may file a claim_for_refund arising from the tax_liability covered by the extension agreement is extended for the period of the extension plus an additional six months for corp x’s tax_year the statute_of_limitations on assessment had been extended beyond the date on which its refund claim for that year was filed thus corp x’s refund claim for tax_year filed on date was timely generally a fsc’s income is treated as income effectively connected with united_states business however a portion of a fsc’s foreign_trade_income gross_income attributable to foreign_trading_gross_receipts is exempt from u s corporate_income_tax sec_921 a the related_supplier of a commission fsc pays the fsc commissions with respect to transactions that give rise to foreign_trading_gross_receipts and the related_supplier deducts the commission expense sec_925 temp sec_1 a -1t d a fsc must file an annual return on or before the 15th day of the third month following the close of the taxable_year sec_6072 the return shall be made on form 1120-fsc temp sec_1_921-1t the commission paid to a fsc is determined under the transfer_pricing rules of sec_925 changes on the part of either taxpayers or the service to fsc commission income as originally reported on a return are commonly referred to as fsc redeterminations the rules governing redeterminations of fsc commissions for tax years beginning before date are as follows the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be postf-149672-01 more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added the regulation imposes as a condition_precedent to a taxpayer-initiated redetermination of fsc commissions that the period of limitations for refund under sec_6511 must be open with respect to both the fsc and the related_supplier id in this regard the united_states tax_court has held that a related_supplier could not claim a refund based on recomputations of commissions payable to its fsc under temp sec_1 a -1t e where the statutes of limitations for refund were not open for both the related_supplier and its fsc 110_tc_375 the tax_court rejected the related supplier’s argument that the language of temp sec_1 a -1t e requires that only the party in the position of overpayment often the related_supplier must file its claim_for_refund within the time period required under sec_6511 union carbide t c pincite the tax_court also noted that the regulation mandates that the redetermination must affect both the fsc and the related_supplier id pincite this ensures that in the case of a taxpayer-initiated fsc redetermination assuming that the dual-refund statute_of_limitations requirement is met the service is able to assess any additional tax due with respect to the taxpayer that is in a deficiency position as a result of the redetermination of fsc commissions the statute_of_limitations for assessment for corp x-fsc’s tax_year had already expired when corp x filed a claim_for_refund for tax_year requesting a redetermination with respect to the fsc commissions payable by corp x to corp x- fsc in tax_year because any fsc redetermination for tax_year could not affect both corp x-fsc and corp x the service cannot assess the additional tax due from corp x-fsc in addition the requirement that the statute_of_limitations for making claims for refund be open for both corp x-fsc and corp x was not met therefore even though corp x’s claim_for_refund for tax_year was timely because it required a redetermination of the commissions payable by corp x to corp x-fsc for tax_year the redetermination was not within the time prescribed by temp sec_1 a -1t e the regulation makes clear that taxpayers must make their fsc redeterminations in a timely manner the supreme court has recognized that s tatutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government badaracco v commissioner u s postf-149672-01 quoting e i du pont de n264_us_456 therefore because corp x and corp x-fsc did not redetermine the fsc commission payable to corp x-fsc before their respective statutes of limitations under sec_6511 had expired the redetermination and consequently the claim_for_refund based on that redetermination are now barred moreover neither the code nor the treasury regulations require the service to accept an amended_return for corp x-fsc’s tax_year in this regard the court_of_appeals for the fourth circuit has held that t here is simply no statutory provision authorizing the filing of amended tax returns and while the irs has as a matter of internal administration recognized and accepted such returns for limited purposes their treatment has not been elevated beyond a matter of internal agency discretion 561_f2d_1115 4th cir similarly the tax_court has indicated that the service’s acceptance of amended returns has been limited to the following factual contexts the amended_return was filed prior to the date prescribed for filing a return the taxpayer’s treatment of the contested item in the amended_return was not inconsistent with his treatment of that item in his original return or the taxpayer’s treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return 65_tc_113 citations omitted the present situation does not fall squarely within any of these contexts first any amended_return filed either by corp x-fsc or corp x would not be filed prior to the due_date of the original return second corp x-fsc now seeks to claim additional income as fsc-eligible income on an amended_return for tax_year a treatment clearly inconsistent with the manner in which that income was reported on corp x-fsc’s original return similarly corp x seeks deductions for the commission expenses on an amended_return for tax_year where in its original return it claimed the commission as income another treatment wholly inconsistent lastly although corp x-fsc did not include the commission income in its original return the omission was not improper as the income was reported on corp x’s return for tax_year therefore the service should not accept amended returns for tax_year by either corp x-fsc or corp x consequently the service should deny the portion of corp x’s claim_for_refund for tax_year attributable to a fsc redetermination for tax_year in reaching the conclusion stated above we have considered and rejected the application of certain closed_year authorities we note that as a general_rule adjustments to a barred year can be made so that the correct_tax in a nonbarred year can be determined in computing a taxpayer’s taxable_income for a nonbarred postf-149672-01 year it is the service’s duty to consider and determine all items and elements thereof including the net_loss carried forward from the preceding barred year 25_bta_154 acq 1932_1_cb_3 see also 61_tc_436 holding that the service may determine the correct amount of taxable_income or net_operating_loss for a barred year as a preliminary step in determining the correct amount of a net_operating_loss_carryover to a nonbarred year the service is not limited by the return from the barred year in determining the correct amount of that loss as it may affect the deficiency for the nonbarred year id in addition the service may recompute the amount of an unused investment_tax_credit carryover from a barred year in order to determine the tax due for a nonbarred year 56_tc_910 acq 1973_2_cb_2 see also revrul_69_543 1969_2_cb_1 however the concept of making adjustments in a barred year for purposes of determining the existence of an overpayment or a deficiency in a nonbarred year is not applicable when the code or regulations specifically require a timely act as a condition to allowing a particular tax treatment in a barred year the regulations under sec_925 are an example of such a situation temporary sec_1 a -1t e defines the scope of the right of redetermination and makes clear that timeliness is a concern thus none of these so-called closed_year authorities which allow for adjustments in a barred year are relevant to the instant case case development hazards and other considerations the doctrine_of equitable_recoupment is a method used by courts to afford equitable relief from the harsh effects of the statute_of_limitations provisions it is possible that the doctrine_of equitable_recoupment may permit corp x to avoid the bar of the statute_of_limitations with respect to the portion of the refund claim attributable to the corp x-fsc redetermination the tax_court has set forth the following elements that are necessary to sustain a claim for equitable_recoupment the refund or deficiency for which recoupment is sought by way of offset be barred by time the time-barred offset arise out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event have been inconsistently subjected to two taxes and if the subject transaction item or taxable_event involves two or more taxpayers there be sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one estate of orenstein v commissioner tcmemo_2000_150 postf-149672-01 applying these four elements to corp x’s refund claim there is a possibility that a court could utilize the doctrine_of equitable_recoupment to mitigate the effect of the statutes of limitations and grant corp x a refund for the portion of the overpayment attributable to allowing corp x-fsc to redetermine its income the first element is satisfied in the present situation in order to grant the refund the service would need to assess a deficiency for tax_year a year which is barred moreover the time-barred deficiency that would be offset by the refund arises from the same redetermination of fsc commission income with regard to the third element it is true that equitable_recoupment most commonly involves two different taxes however there are rare cases in which equitable_recoupment has been applied when the same type of tax was involved see 301_us_532 involving income_tax see also 791_f2d_762 9th cir involving minimum_tax 706_f2d_871 8th cir aff’g 536_fsupp_403 e d mo involving estate_tax thus there is at least the possibility that a court would find the third element has been satisfied in the present situation lastly because corp x-fsc is a wholly-owned subsidiary of corp x there is likely a sufficient identity of interest between the two given the concerns and court cases noted above there is at least some possibility that a court might conclude that equitable_recoupment is an appropriate remedy with respect to the portion of the refund claim attributable to corp x-fsc’s redetermination in the event corp x raises an equitable_recoupment argument we suggest that you contact cc pa apjp b03 at for further guidance this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact by ____________________ curt g wilson judith m wall chief branch
